Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/491,290 filed on 09/30/2021 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 09/30/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification Objections
The disclosure is objected to because of the following informalities: under “cross-reference to related Applications” section, the status of U.S Patent Application No. 15/931,998 now is patented need to be updated.
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Initially, it should be noted that the present application and US patent #11249464, have the same inventive entity.  The assignee for both applications is Fisher-Rosemount system, Inc.  
Claims 1 and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11-12, 28 and 33-34 of US patent #11249464.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1 and 13 are compared to claim 1-4, 8-13, and 15-19 of 1, 11-12, 28 and 33-34 of US patent #11249464 in the following table:

Instant Application
US patent #11249464
1. A method of controlling a node of a process control system of an industrial process plant, the method comprising: communicatively connecting a field device and a virtual run-time node via an I/O switch disposed between the field device and the virtual run-time node,
the field device disposed in a physical environment of the industrial process plant and performing a physical function,




the I/O switch being a subscriber to first data that is generated by the field device and that has been published, and the I/O switch being a publisher of second data indicative of the first data generated by the field device, and


the virtual run-time node disposed in a virtual environment of the industrial process plant, and the virtual run-time node being a subscriber to the second data corresponding to the field device and published by the I/O switch; 















during run-time operations of the industrial process plant:
obtaining, by the I/O switch, the first data generated by the field device; and
publishing, by the I/O switch, the second data corresponding to the field device and subscribed to by the virtual run-time node so that the virtual run-time node operates, by utilizing a component behavior module of the virtual run-time node, on the second data to generate a control signal based on the second data and to cause an indication of the control signal to be transmitted to a recipient node of the process control system, thereby modifying a behavior of the recipient node; and 

communicatively connecting the I/O switch and one or more simulated nodes, the one or more simulated nodes disposed in the virtual environment of the industrial process plant, each simulated node of the one or more simulated nodes including a respective component behavior module utilized to simulate at least a portion of one or more respective physical devices or components that are deployable in the physical environment of the industrial process plant, and the one or more respective physical devices or components including at least one of:
a process controller; a safety controller; a safety logic solver; an I/O node, card, or device; a wireless device; a Ethernet device; an operator workstation; a user interface device; a tool; a gateway; an electronic marshalling cabinet; a network connection; a

MAC address; another type of physical device or component disposed within the physical environment of the industrial process plant; or

a portion of a particular physical device or component disposed within the physical environment of the industrial process plant, the portion of the particular physical device or component including at least one of: a module, a routine, a function or behavior, a MAC address, or a hardware sub-component of the particular physical device or component.



















13. A system for controlling a node of a process control system of an industrial process plant, the system comprising: 




a field device disposed in a physical environment of the industrial process plant and performing a physical function; an I/O switch that is disposed between the field device and a virtual run-time node thereby communicatively connecting the field device and the virtual run-time node, the I/O switch being a subscriber to first data that is generated by the field device and that has been published, and the I/O switch being a publisher of second data indicative of the first data generated by the field device; 
the virtual run-time node, the virtual run-time node disposed in a virtual environment of the industrial process plant and the virtual run-time node being a subscriber to the second data corresponding to the field device and published by the I/O switch so that during run-time operations of the industrial process plant, the virtual run-time node: 
receives the second data corresponding to the field device and published by the 1/O switch, operates, by utilizing a component behavior module of the virtual run-time node, on the second data to thereby generate a control signal based on the second data, and causes an indication of the control signal to be transmitted to a recipient node of the process control system to modify a behavior of the recipient node and thereby control an industrial process of the industrial process plant; and 













one or more simulated nodes communicatively connected to the I/O switch, the one or more simulated nodes disposed in the virtual environment of the industrial process plant, each simulated node of the one or more simulated nodes including a respective component behavior module utilized to simulate at least a portion of one or more respective physical devices or components that are deployable in the physical environment of the industrial process plant, and the one or more respective physical devices or components including at least one of:
a process controller; a safety controller; a safety logic solver; an I/O node, card, or device; a wireless device; a Ethernet device; an operator workstation; a user interface device; a tool; a gateway; an electronic marshalling cabinet; a network connection; a MAC address; another type of physical device or component disposed within the physical environment of the industrial process plant; or
a portion of a particular physical device or component disposed within the physical environment of the industrial process plant, the portion of the particular physical device or component being less than an entirety of the particular physical device or component and including at least one of: a module, a routine, a function or behavior, a MAC address, or a hardware sub-component of the particular physical device or component.

28. A method of controlling a node of a process control system of an industrial process plant, the method comprising: communicatively connecting a field device and a virtual node via an I/O switch disposed between the field device and the virtual node so that the field device, the I/O switch, and
the virtual node operate in conjunction during run-time operations of the industrial process plant to control an industrial process, the field device disposed in a physical environment of the industrial process plant and performing a physical function, the I/O switch being a subscriber to first data that is generated by the field device and that has been published, and the I/O switch being a publisher of second data indicative of the first data generated by the field device, 
the virtual node disposed in a virtual environment of the industrial process plant, and the virtual node being a subscriber to the second data corresponding to the field device and published by the I/O switch, the virtual node and the field device included in a first control loop of a plurality of control loops of the process control system operating to control the industrial process, each control loop of one or more control loops of the plurality of control loops including a respective field device disposed in the physical environment of the industrial process plant and a respective at least one other process control device disposed in the virtual environment of the industrial process plant, each control loop of the one or more control loops utilizing the I/O switch in lieu of any physical I/O device, and the first control loop included in the one or more control loops; and 
during the run-time operations of the industrial process plant: receiving, by the virtual node, the second data corresponding to the field device and published by the I/O switch; operating, by utilizing a component behavior module of the virtual node, on the second data, thereby generating a control signal based on the second data; and causing an indication of the control signal to be transmitted to a recipient node of the process control system, thereby modifying a behavior of the recipient node.
33. The method of claim 28, wherein: the virtual node is a virtual run-time node; the method further comprises communicatively connecting one or more simulated nodes to the I/O switch, the one or more simulated nodes disposed in the virtual environment of the industrial process plant, and the one or more simulated nodes and the I/O switch included in a simulation system; and each simulated node of the one or more simulated nodes includes a respective component behavior module utilized to simulate at least a portion of one or more respective physical devices or components that are deployable in the physical environment of the industrial process plant, the one or more respective physical devices or components including at least one of: a process controller; a safety controller; a safety logic solver; an I/O node, card, or device; a wireless device; a Ethernet device; an operator workstation; a user interface device; a tool; a gateway; an electronic marshalling cabinet; a network connection;
 a MAC address; another type of physical device or component disposed within the physical environment of the industrial process plant; 
or a portion of a particular physical device or component disposed within the physical environment of the industrial process plant, the portion of the particular physical device or component including at least one of: a module, a routine, a function or behavior, a MAC address, or a hardware sub-component of the particular physical device or component.
34. The method of claim 33, further comprising executing a simulation run including a particular simulated node, including: executing the respective component behavior module of the particular simulated node to generate data; and communicating, by the particular simulated node via the I/O switch, an indication of the data generated from the execution to at least one of the virtual run-time node, another virtual run-time node, another simulated node, or a physical node disposed in the physical environment of the industrial process plant, the at least one of the virtual run-time node, the another virtual run-time node, the another simulated node, or the physical node operating during the run-time operations of the industrial process plant.
1. A system of an industrial process plant, the system comprising: 
a process control system including: 
a plurality of control loops operating to control an industrial process during run-time operations of the industrial process plant; 
a field device disposed in a physical environment of the industrial process plant, the field device performing a physical function; 
an I/O switch communicatively disposed between the field device and a virtual node, the I/O switch being a subscriber to first data that is generated by the field device and that has been published, and the I/O switch being a publisher of second data indicative of the first data generated by the field device; and 
the virtual node, the virtual node being a subscriber to the second data corresponding to the field device and published by the I/O switch, the virtual node including a component behavior module that operates on the second data corresponding to the field device to thereby generate a control signal to modify a behavior of another node of the process control system, and the virtual node disposed in a virtual environment of the industrial process plant, the field device, the virtual node, and the another node operating in conjunction during the run-time operations of the industrial process plant, the plurality of control loops including one or more control loops, each of which includes a respective field device disposed in the physical environment of the industrial process plant and a respective at least one other process control device disposed in the virtual environment of the industrial process plant; each control loop of the one or more control loops utilizing the I/O switch in lieu of any physical I/O device; and 
a first control loop of the one or more control loops includes the field device and the virtual node.

11. The system of claim 1, wherein: 
the virtual node operating during the run-time operations of the industrial process plant to control the industrial process is a virtual run-time node that is included in a plurality of virtual nodes disposed in the virtual environment of the industrial process plant; the plurality of virtual nodes includes one or more simulated nodes, the one or more simulated nodes excluding the virtual run-time node, and each simulated node of the one or more simulated nodes simulates at least a portion of a respective one or more physical devices or components that are deployable in the physical environment of the industrial process plant, the respective one or more physical devices or components including at least one of: a process controller; a safety controller; a safety logic solver; an I/O node, card, or device; a wireless device; an Ethernet device; an operator workstation; a user interface device; a tool; a gateway; an electronic marshalling cabinet; a network connection; or another type of physical device or component disposed within the physical environment of the industrial process plant; and the system further comprises a simulation system, the simulation system including the I/O switch and the one or more simulated nodes.
12. The system of claim 11, wherein the at least the portion of the one or more respective physical devices or components simulated by the each simulated node includes a portion of a particular physical device or component, and the portion of the particular physical device or component includes at least one of: a module, a routine, a function or behavior, a MAC address, or a hardware sub-component of the particular physical device or component.





Allowable Subject Matter
Claims 8-9 and 19-20 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior arts:
US 2018/0321662 to Nixon
[0047] Still further, as illustrated in FIG. 2, the advanced function node 14 may include one more data storage virtual machines 62 which may collect, organize, and store process and/or other data from the virtual controllers 52, 50 and the BFN I/O controllers 12 and sub-networks to which they are attached. If desired, the data storage virtual machine 62 may be a virtual big data appliance or any other types of data storage machine. Moreover, the advanced function node 14 may include one or more virtual data analytic devices 64 which may perform data analytics using, for example, the data collected by the virtual data storage device 62, the virtual controllers 52, 50, the BFN I/O controllers 12, etc. or any other data. Again, each of the virtual machines may be implemented on the same or different general purpose processing hardware within the node 16, such as on any general purpose processor and memory associated with any of the different hardware devices (e.g., servers or motherboards).

[0048] Still further, the advanced function node 14 may include a virtual OPC-UA device 68 which performs OPC processing and conversion on data within the network 16 to enable interoperation or interpretation of data from different sources or of devices from different manufacturers. The advanced function node 14 may also include one or more virtual configuration, virtual operator interface, virtual control interface, virtual maintenance interface applications, etc. 70. The virtual devices 70 may implement standard operator control activities (including user interfacing), configuration activities (including user interfacing), maintenance activities (including user interfacing), alarm processing and display activities, etc., and these virtual devices 70 may interface with the user workstations or thin clients 22, 24, 26, etc. via the network 16 to interface with users in the plant or system 10.

US 2017/0329322 to Downor
[0048] As described above, the controllers 26 are coupled to the unit data highway 24, and the controllers 26 may communicate with the alarm server 70 over the unit data highway 24. For example, in one embodiment, the controllers 26 and alarm server 70 may communicate using a serial data interface (SDI) alarm protocol. The controllers 26 may each include a memory 86 and a processor 88 for executing the functions of the controllers 26. In one embodiment, the controllers 26 may execute a sequence of events (SOE) process 90 and an alarm process 91. As mentioned above, the controllers 26 may be coupled to the I/O pack 60 over the I/O network 50. In one embodiment, the I/O pack 60 may communicate with the controllers 26 using the ADL protocol.

The prior art of record (Bonomi in view of Hansen, Nixon and Downor) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 8-9 and 19-20.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6-7, 10, 12-16, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0115457 to Bonomi et al. (hereafter “Bonomi”) in further view of US 2013/0136597 to Hansen et al. (hereafter “Hansen”)

As per claim 1, Bonomi discloses a method of controlling a node (FIGs. 1 and 4A; paragraphs 0028 and 0039: processing system 140 and 440 including a virtual machine) of a process control system of an industrial process plant (FIG. 1 and 4A), the method comprising: 
communicatively connecting a field device (FIGs. 1 and 4A: blocks 130 and 430)  and a virtual run-time node via an I/O switch (FIGs. 1 and 4A: block 160 and 460) disposed between the field device (FIGs. 1 and 4A: blocks 130 and 430)  and the virtual run-time node (FIGs. 1 and 4A; paragraphs 0028 and 0039: processing system 140 and 440 including a virtual machine),
the field device disposed in a physical environment of the industrial process plant (FIGs. 1 and 4A; paragraphs 0017 and 0019-0021: “Input/output ( I/O) devices, such as sensors, actuators, and other robotic systems and measurement tools are highly prevalent in various industries of modern commerce.”) and performing a physical function (FIGs. 1 and 4A; paragraphs 0002 and 0017: “Input/output ( I/O) devices, such as sensors, actuators, and other robotic systems and measurement tools”),
the I/O switch (FIGs. 1 and 4A: block 160 and 460) being a subscriber to first data that is generated by the field device and that has been published (FIGs. 1 and 4A; paragraphs 0022, 0031, 0035 and 0039: “Switches 160-162 are preconfigured to receive the data and for all the I/O device and forward the data only to the identified primary application.”), and the I/O switch being a publisher of second data indicative of the first data generated by the field device (FIGs. 1 and 4A; paragraphs 0022, 0031, 0035 and 0039: “Switches 160-162 are preconfigured to receive the data and for all the I/O device and forward the data only to the identified primary application.”), and
the virtual run-time node disposed in a virtual environment of the industrial process plant (FIGs. 1 and 4A; paragraphs 0028 and 0039: processing system 140 and 440 including a virtual machine), and the virtual run-time node being a subscriber to the second data corresponding to the field device and published by the I/O switch (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052: “This primary application may include an application to process data measured by I/O device 430, manage status information for I/O device 430, transfer commands to I/O device 430 for operations, or any other similar application. In some implementations, primary application 410 may comprise an application operating on the host operating system of processing system 440. In other implementations, primary application 410 may comprise a virtual node (such as a virtual machine or container) operating on processing system 440 to provide the desired operations.”); 
during run-time operations of the industrial process plant (FIGs. 1 and 4A):
obtaining, by the I/O switch, the first data generated by the field device (FIGs. 1 and 4A; paragraphs 0022, 0031, 0035 and 0039: “Switches 160-162 are preconfigured to receive the data and for all the I/O device and forward the data only to the identified primary application.”); and
publishing, by the I/O switch, the second data corresponding to the field device and subscribed to by the virtual run-time node (FIGs. 1 and 4A; paragraphs 0022, 0031, 0035 and 0039: “Switches 160-162 are preconfigured to receive the data and for all the I/O device and forward the data only to the identified primary application.”) so that the virtual run-time node operates (FIGs. 1 and 4A).
Bonomi does not explicitly disclose  that the virtual run-time node operates by utilizing a component behavior module of the virtual run-time node, on the second data to generate a control signal based on the second data and to cause an indication of the control signal to be transmitted to a recipient node of the process control system, thereby modifying a behavior of the recipient node; and communicatively connecting the I/O switch and one or more simulated nodes, the one or more simulated nodes disposed in the virtual environment of the industrial process plant, each simulated node of the one or more simulated nodes including a respective component behavior module utilized to simulate at least a portion of one or more respective physical devices or components that are deployable in the physical environment of the industrial process plant, and the one or more respective physical devices or components including at least one of:
a process controller; a safety controller; a safety logic solver; an I/O node, card, or device; a wireless device; a Ethernet device; an operator workstation; a user interface device; a tool; a gateway; an electronic marshalling cabinet; a network connection; a
MAC address; another type of physical device or component disposed within the physical environment of the industrial process plant; or
a portion of a particular physical device or component disposed within the physical environment of the industrial process plant, the portion of the particular physical device or component including at least one of: a module, a routine, a function or behavior, a MAC address, or a hardware sub-component of the particular physical device or component.
However, Hansen further discloses that the virtual run-time node operates by utilizing a component behavior module of the virtual run-time node (paragraphs 0014-0020), on the second data to generate a control signal based on the second data and to cause an indication of the control signal to be transmitted to a recipient node of the process control system (paragraphs 0011 and 0014-0020), thereby modifying a behavior of the recipient node (paragraphs 0014-0020: “wherein the central control unit comprises a further module for virtualizing a further first computing device and a further second computing device, wherein the further first computing device is adapted to monitor information provided by sensors of the further wind turbine and received by the central control unit, wherein the central control unit is adapted to generate a further control signal based on information being provided by the further first computing device and being indicative of the information provided by the sensors of the further wind turbine”);
and communicatively connecting the I/O switch and one or more simulated nodes (paragraphs 0011 and 0014-0020), the one or more simulated nodes disposed in the virtual environment of the industrial process plant (paragraphs 0011), each simulated node of the one or more simulated nodes including a respective component behavior module utilized to simulate at least a portion of one or more respective physical devices or components that are deployable in the physical environment of the industrial process plant (paragraphs 0011), and the one or more respective physical devices or components (paragraphs 0011 and 0014-0020) including at least one of:
a process controller; a safety controller; a safety logic solver; an I/O node, card, or device; a wireless device; a Ethernet device; an operator workstation; a user interface device; a tool; a gateway; an electronic marshalling cabinet; a network connection; a MAC address; another type of physical device (paragraphs 0011 and 0014-0020) or component disposed within the physical environment of the industrial process plant (paragraphs 0011 and 0014-0020); or
a portion of a particular physical device or component disposed within the physical environment of the industrial process plant (paragraphs 0011 and 0014-0020), the portion of the particular physical device or component including at least one of: a module, a routine, a function or behavior, a MAC address, or a hardware sub-component of the particular physical device (paragraphs 0011 and 0014-0020) or component (paragraphs 0011 and 0014-0020).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hansen into Bonomi’s teaching because it would provide for the purpose of a further wind turbine controller being arranged locally at a further wind turbine and being adapted to adjust operation parameters of the wind turbine (Hansen, paragraph 0019).

As per claim 2, Bonomi discloses the I/O switch is a subscriber to third data published by the virtual run-time node and indicative of the control signal (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052);
the method further comprises publishing, by the I/O switch, fourth data indicative of the third data (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052); and
the recipient node or an intervening node that is communicatively disposed in between the I/O switch and the another node is a subscriber to the fourth data (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052).

As per claim 3, Bonomi discloses wherein the intervening node is the subscriber to the fourth data (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052), and the intervening node is an I/O hub device communicatively disposed between the I/O switch and a plurality of physical devices included in a physical environment of the industrial process plant (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052), the plurality of physical devices including the recipient node (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052), and the I/O hub device being a publisher of data respectively generated by each physical device of the plurality of physical devices (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052).

As per claim 4, Bonomi does not explicitly disclose wherein the recipient node is another virtual node, the another virtual node being one of: a virtual process controller, a virtual safety controller; a virtual safety logic solver; a virtual I/O card, device, or node; a virtual wireless device; a virtual Ethernet device; a virtual operator workstation; a virtual user interface device; a virtual tool; a virtual gateway; a virtual electronic marshalling cabinet or system; or a virtualization of another type of physical device or component that is disposed within a physical environment of the industrial process plant.
Hansen further discloses wherein the recipient node is another virtual node (paragraphs 0014-0020), the another virtual node being one of: a virtual process controller (paragraphs 0014-0020), a virtual safety controller; a virtual safety logic solver; a virtual I/O card, device, or node; a virtual wireless device; a virtual Ethernet device; a virtual operator workstation (paragraphs 0014-0020); a virtual user interface device; a virtual tool (paragraphs 0014-0020); a virtual gateway; a virtual electronic marshalling cabinet or system; or a virtualization of another type of physical device (paragraphs 0014-0020) or component that is disposed within a physical environment of the industrial process plant (paragraphs 0014-0020).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hansen into Bonomi’s teaching because it would provide for the purpose of a further wind turbine controller being arranged locally at a further wind turbine and being adapted to adjust operation parameters of the wind turbine (Hansen, paragraph 0019).

As per claim 6, Bonomi discloses executing a simulation run by utilizing a particular simulated node of the one or more simulated nodes, including:
obtaining, by the I/O switch from the particular simulated node (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052: subscribing (obtaining as claimed)), an indication of data generated from an execution of the respective component behavior of the particular simulated node (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052); and
publishing, by the I/O switch to at least one of a physical node disposed in the physical environment of the industrial process plant (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052), the virtual run-time node (FIGs. 1 and 4A; paragraphs 0028 and 0039: processing system 140 and 440 including a virtual machine), another virtual run-time node, or another simulated node.
Hansen further discloses an indication of the data generated from the execution of the respective component behavior module of the particular simulated node (paragraphs 0014-0020: “wherein the central control unit comprises a further module for virtualizing a further first computing device and a further second computing device, wherein the further first computing device is adapted to monitor information provided by sensors of the further wind turbine and received by the central control unit, wherein the central control unit is adapted to generate a further control signal based on information being provided by the further first computing device and being indicative of the information provided by the sensors of the further wind turbine”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hansen into Bonomi’s teaching because it would provide for the purpose of a further wind turbine controller being arranged locally at a further wind turbine and being adapted to adjust operation parameters of the wind turbine (Hansen, paragraph 0019).

As per claim 7, Bonomi discloses wherein the at least one of the physical node, the virtual run-time node, the another virtual run-time node, or the another simulated node is operating during the run-time operations of the industrial process plant (FIGs. 1 and 4A; paragraphs 0028 and 0039).

As per claim 10, Bonomi does not explicitly disclose receiving, by the I/O switch from a simulator access mechanism, one or more simulated values utilized during the execution of the simulation run; and publishing, by the I/O switch, an indication of the one or more simulated values for consumption by one or more virtual run-time nodes, one or more other simulated nodes, or one or more physical nodes.
Hansen further discloses receiving, by the I/O switch from a simulator access mechanism (paragraph 0050), one or more simulated values utilized during the execution of the simulation run (paragraphs 0011 and 0014-0020); and
publishing, by the I/O switch (paragraph 0050), an indication of the one or more simulated values for consumption by one or more virtual run-time nodes, one or more other simulated nodes, or one or more physical nodes (paragraphs 0011 and 0014-0020).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hansen into Bonomi’s teaching because it would provide for the purpose of a further wind turbine controller being arranged locally at a further wind turbine and being adapted to adjust operation parameters of the wind turbine (Hansen, paragraph 0019).

As per claim 12, Bonomi discloses communicatively connecting the field device (FIGs. 1 and 4A: blocks 130 and 430) and the virtual run-time node via the I/O switch (FIGs. 1 and 4A: block 160 and 460) comprises communicatively connecting the field device and the virtual run-time node via respective publish/subscribe layers of the field device, the virtual run-time node, and the I/O switch (in view of the paragraph 0044 of the PGPUB specification, the publish/subscribe layer is considered as a interface, therefore, Bonomi paragraphs 0039 and 0041 discloses “Referring first to FIG. 4A, I/O device 430 comprises a device with multiple interfaces capable of being connected to multiple I/O management nodes. Here, I/O device 430 is communicatively coupled to I/O management nodes 420 and 421 via switches 460-461.”).
Hansen further discloses communicatively connecting the I/O switch (paragraph 0050) and the one or more simulated nodes (paragraphs 0011 and 0014-0020) includes communicatively connecting the I/O switch and one or more simulated nodes via respective publish/subscribe layers of the I/O switch and the one or more simulated nodes (paragraphs 0039, 0041 and 0073).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hansen into Bonomi’s teaching because it would provide for the purpose of a further wind turbine controller being arranged locally at a further wind turbine and being adapted to adjust operation parameters of the wind turbine (Hansen, paragraph 0019).

As per claim 13, Bonomi discloses a system for controlling a node (FIGs. 1 and 4A; paragraphs 0028 and 0039: processing system 140 and 440 including a virtual machine) of a process control system of an industrial process plant (FIG. 1 and 4A), the system comprising: 
a field device disposed in a physical environment of the industrial process plant (FIGs. 1 and 4A; paragraphs 0017 and 0019-0021: “Input/output ( I/O) devices, such as sensors, actuators, and other robotic systems and measurement tools are highly prevalent in various industries of modern commerce.”) and performing a physical function (FIGs. 1 and 4A; paragraphs 0002 and 0017: “Input/output ( I/O) devices, such as sensors, actuators, and other robotic systems and measurement tools”); 
an I/O switch (FIGs. 1 and 4A: block 160 and 460) that is disposed between the field device (FIGs. 1 and 4A: blocks 130 and 430)   and a virtual run-time node thereby communicatively connecting the field device and the virtual run-time node (FIGs. 1 and 4A; paragraphs 0028 and 0039: processing system 140 and 440 including a virtual machine), the I/O switch (FIGs. 1 and 4A: block 160 and 460)  being a subscriber to first data that is generated by the field device and that has been published (FIGs. 1 and 4A; paragraphs 0022, 0031, 0035 and 0039: “Switches 160-162 are preconfigured to receive the data and for all the I/O device and forward the data only to the identified primary application.”), and the I/O switch being a publisher of second data indicative of the first data generated by the field device (FIGs. 1 and 4A; paragraphs 0022, 0031, 0035 and 0039: “Switches 160-162 are preconfigured to receive the data and for all the I/O device and forward the data only to the identified primary application.”); 
the virtual run-time node, the virtual run-time node disposed in a virtual environment of the industrial process plant (FIGs. 1 and 4A; paragraphs 0028 and 0039: processing system 140 and 440 including a virtual machine) and the virtual run-time node being a subscriber to the second data corresponding to the field device and published by the I/O switch (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052: “This primary application may include an application to process data measured by I/O device 430, manage status information for I/O device 430, transfer commands to I/O device 430 for operations, or any other similar application. In some implementations, primary application 410 may comprise an application operating on the host operating system of processing system 440. In other implementations, primary application 410 may comprise a virtual node (such as a virtual machine or container) operating on processing system 440 to provide the desired operations.”) so that during run-time operations of the industrial process plant, the virtual run-time node: 
Hansen further discloses receives the second data corresponding to the field device and published by the 1/O switch (paragraphs 0011 and 0014-0020), operates, by utilizing a component behavior module of the virtual run-time node (paragraphs 0011), on the second data to thereby generate a control signal based on the second data, and causes an indication of the control signal to be transmitted to a recipient node (paragraphs 0011 and 0014-0020) of the process control system to modify a behavior of the recipient node and thereby control an industrial process of the industrial process plant (paragraphs 0014-0020: “wherein the central control unit comprises a further module for virtualizing a further first computing device and a further second computing device, wherein the further first computing device is adapted to monitor information provided by sensors of the further wind turbine and received by the central control unit, wherein the central control unit is adapted to generate a further control signal based on information being provided by the further first computing device and being indicative of the information provided by the sensors of the further wind turbine”);
one or more simulated nodes communicatively connected to the I/O switch (paragraphs 0011 and 0014-0020), the one or more simulated nodes disposed in the virtual environment of the industrial process plant (paragraphs 0011), each simulated node of the one or more simulated nodes including a respective component behavior module utilized to simulate at least a portion of one or more respective physical devices or components that are deployable in the physical environment of the industrial process plant (paragraphs 0011), and the one or more respective physical devices or components (paragraphs 0011 and 0014-0020) including at least one of:
a process controller; a safety controller; a safety logic solver; an I/O node, card, or device; a wireless device; a Ethernet device; an operator workstation; a user interface device; a tool; a gateway; an electronic marshalling cabinet; a network connection; a MAC address; another type of physical device (paragraphs 0011 and 0014-0020) or component disposed within the physical environment of the industrial process plant (paragraphs 0011 and 0014-0020); or
a portion of a particular physical device or component disposed within the physical environment of the industrial process plant (paragraphs 0011 and 0014-0020), the portion of the particular physical device or component being less than an entirety of the particular physical device or component and including at least one of: a module, a routine, a function or behavior, a MAC address, or a hardware sub-component of the particular physical device (paragraphs 0011 and 0014-0020) or component (paragraphs 0011 and 0014-0020).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hansen into Bonomi’s teaching because it would provide for the purpose of a further wind turbine controller being arranged locally at a further wind turbine and being adapted to adjust operation parameters of the wind turbine (Hansen, paragraph 0019).

As per claim 14, it is a system claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 14 is rejected for the same reasons as set forth in the rejection of claim 2.

As per claim 15, it is a system claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 15 is rejected for the same reasons as set forth in the rejection of claim 3.

As per claim 16, it is a system claim, which recite(s) the same limitations as those of claim 4. Accordingly, claim 16 is rejected for the same reasons as set forth in the rejection of claim 4.

As per claim 18, Bonomi discloses wherein a particular simulated node of the one or more simulated nodes executes a simulation run (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052: subscribing (obtaining as claimed)) by:
executing the respective component behavior module of the particular simulated node to generate data (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052); and
communicating, by the particular simulated node via the I/O switch (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052), an indication of the data generated from the execution of the respective component behavior of the particular simulated node (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052) to at least one of: a physical node disposed in the physical environment of the industrial process plant (FIGs. 1 and 4A; paragraphs 0022, 0039 and 0052), the virtual run-time node (FIGs. 1 and 4A; paragraphs 0028 and 0039: processing system 140 and 440 including a virtual machine), another virtual run-time node, or another simulated node,
the at least one of the virtual run-time node, the another virtual run-time node, the another simulated node, or the physical node operating during the run-time operations of the industrial process plant (FIGs. 1 and 4A; paragraphs 0028 and 0039).

As per claim 24, it is a system claim, which recite(s) the same limitations as those of claim 12. Accordingly, claim 24 is rejected for the same reasons as set forth in the rejection of claim 12.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonomi in view of Hansen, as applied to claims 1 and 13, and further in view of US 2008/0034364 to Lam et al. (hereafter “Lam”).

As per claim 5, Bonomi does not explicitly disclose wherein the recipient node is a physical node disposed in the physical environment of the industrial process plant.
Lam further discloses wherein the recipient node is a physical node disposed in the physical environment of the industrial process plant (paragraphs 0034, 0039, 0064, 0072).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Lam into Bonomi’s teaching and Hansen’s teaching because it would provide for the purpose of a live appliance can be created from scratch by specifying certain properties, e.g., the operating system, certain computing system requirements (e.g., memory usage), and the virtual devices present. The import module of the live appliance player uses these properties to create a virtual machine image and associate the virtual machine image with the live appliance (Lam, paragraph 0073).

As per claim 17, it is a system claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 5.

Claim 11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonomi in view of Hansen, as applied to claim 6 and 18, and further in view of US 2004/0158442 to Kondo.

As per claim 11, Bonomi does not explicitly disclose obtaining, from a simulator access mechanism, one or more simulation commands; and
operating in accordance with the obtained one or more simulation commands to thereby at least one of: execute the simulation run at a run-time pace, speed up the simulation run to execute faster than the run-time pace, slow down the simulation run to execute slower than the run-time pace, set a simulated value of the simulation run, set an initial condition of the simulation run, pause the simulation run, set an intermediate condition of the simulation run, modify a pace of the execution of the simulation, modify a simulated value associated with the simulation run, save or store data associated with at least a portion of the simulation run, retrieve a saved or stored at least a portion of the simulation run, save or store a configuration of the simulation run, or retrieve a saved or stored configuration of the simulation run.
Kondo further discloses obtaining, from a simulator access mechanism, one or more simulation commands (FIG. 1; paragraphs 0040 and 0063); and
operating in accordance with the obtained one or more simulation commands to thereby at least one of: execute the simulation run at a run-time pace, speed up the simulation run to execute faster than the run-time pace, slow down the simulation run to execute slower than the run-time pace, set a simulated value of the simulation run, set an initial condition of the simulation run, pause the simulation run (paragraphs 0008 and 0055), set an intermediate condition of the simulation run, modify a pace of the execution of the simulation, modify a simulated value associated with the simulation run (paragraphs 0008 and 0055), save or store data associated with at least a portion of the simulation run, retrieve a saved or stored at least a portion of the simulation run, save or store a configuration of the simulation run, or retrieve a saved or stored configuration of the simulation run.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kondo into Bonomi’s teaching and Hansen’s teaching because it would provide for the purpose of simulating a behavior of a mechanism using a hybrid model including a state transition model and a continuous system model (Kondo, paragraph 0013).

As per claim 21, Bonomi does not explicitly disclose provides and/or receives one or more simulated values utilized during the execution of the simulation run; or
operates on one or more simulation commands to thereby at least one of: execute the simulation run at a run-time pace, speed up the simulation run to execute faster than the run-time pace, slow down the simulation run to execute slower than the run-time pace, set a simulated value of the simulation run, set an initial condition of the simulation run, pause the simulation run, set an intermediate condition of the simulation run, modify a pace of the execution of the simulation, modify a simulated value associated with the simulation run, save or store data associated with at least a portion of the simulation run, retrieve a saved or stored at least a portion of the simulation run, save or store a configuration of the simulation run, or retrieve a saved or stored configuration of the simulation run.
Kondo further discloses provides and/or receives one or more simulated values utilized during the execution of the simulation run (FIG. 1; paragraphs 0040 and 0063); or
operates on one or more simulation commands to thereby at least one of: execute the simulation run at a run-time pace, speed up the simulation run to execute faster than the run-time pace, slow down the simulation run to execute slower than the run-time pace, set a simulated value of the simulation run, set an initial condition of the simulation run, pause the simulation run (paragraphs 0008 and 0055), set an intermediate condition of the simulation run, modify a pace of the execution of the simulation (paragraphs 0008 and 0055), modify a simulated value associated with the simulation run, save or store data associated with at least a portion of the simulation run, retrieve a saved or stored at least a portion of the simulation run, save or store a configuration of the simulation run, or retrieve a saved or stored configuration of the simulation run.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kondo into Bonomi’s teaching and Hansen’s teaching because it would provide for the purpose of simulating a behavior of a mechanism using a hybrid model including a state transition model and a continuous system model (Kondo, paragraph 0013).

As per claim 22, Bonomi does not explicitly disclose wherein at least one of: the simulator access mechanism is utilized in response to at least one simulation command provided via a user interface, or the simulator access mechanism is utilized in response to at least one other simulation command provided via a third-party simulation application.
Kondo further discloses wherein at least one of: the simulator access mechanism is utilized in response to at least one simulation command provided via a user interface (paragraphs 0026, 0040-0042), or the simulator access mechanism is utilized in response to at least one other simulation command provided via a third-party simulation application.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kondo into Bonomi’s teaching and Hansen’s teaching because it would provide for the purpose of simulating a behavior of a mechanism using a hybrid model including a state transition model and a continuous system model (Kondo, paragraph 0013).

As per claim 23, Bonomi discloses wherein the simulator access mechanism maintains one or more states respectively associated with respective portions of the execution of the simulation run (paragraphs 0021-0022 and 0066), the one or more states corresponding to at least one of: a state of a virtual component (paragraphs 0022), a state of a physical component, a state of a simulated component, a state of a virtual device, a state of a physical device (paragraphs 0021-0022 and 0066), a state of a simulated device, a state of a virtual module (paragraph 0022), a state of a physical module (paragraphs 0021-0022 and 0066), a state of a simulated module, a state of a process that is being at least partially simulated by the simulation run, a state of the simulation run, or another type of state (paragraphs 0021-0022 and 0066).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193